
	
		IB
		Union Calendar No. 4
		111th CONGRESS
		1st Session
		H. R. 787
		[Report No.
		  111–12]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 2, 2009
			Mr. Frank of
			 Massachusetts introduced the following bill; which was referred to
			 the
			 Committee on Financial
			 Services
		
		
			February 10, 2009
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To make improvements in the Hope for
		  Homeowners Program, and for other purposes.
	
	
		1.Changes to HOPE for
			 Homeowners ProgramSection 257
			 of the National Housing Act (12 U.S.C. 1715z–23) is amended—
			(1)in subsection
			 (e)—
				(A)in paragraph (1),
			 by striking subparagraph (B);
				(B)in paragraph
			 (2)(B), by striking 90 percent and inserting 93
			 percent;
				(C)by striking
			 paragraph (7); and
				(D)by redesignating
			 paragraphs (8), (9), (10), and (11) as paragraphs (7), (8), (9), and (10),
			 respectively;
				(2)in subsection
			 (h)(2), by striking , or in any case in which a mortgagor fails to make
			 the first payment on a refinanced eligible mortgage;
			(3)by striking
			 subsection (i) and inserting the following new subsection:
				
					(i)Annual
				Premiums
						(1)In
				generalFor each refinanced eligible mortgage insured under this
				section, the Secretary shall establish and collect an annual premium in an
				amount equal to not less than 0.55 percent of the amount of the remaining
				insured principal balance of the mortgage and not more than 0.75 percent of
				such remaining insured principal balance, as determined according to a schedule
				established by the Board that assigns such annual premiums based upon the
				credit risk of the mortgage.
						(2)Reduction or
				termination during mortgage termNotwithstanding paragraph (1),
				the Secretary may provide that the annual premiums charged for refinanced
				eligible mortgages insured under this section are reduced over the term of the
				mortgage or that the collection of such premiums is discontinued at some time
				during the term of the mortgage, in a manner that is consistent with policies
				for such reduction or discontinuation of annual premiums charged for mortgages
				in accordance with section
				203(c).
						;
			(4)in subsection
			 (k)—
				(A)by striking the
			 subsection heading and inserting Exit Fee;
				(B)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking such sale or
			 refinancing and inserting the mortgage being insured under this
			 section; and
				(C)by striking
			 paragraph (2);
				(5)in subsection
			 (s)(3)(A)(ii), by striking subsection (e)(1)(B) and such other
			 and inserting such;
			(6)in subsection (v),
			 by inserting after the period at the end the following: The Board shall
			 conform documents, forms, and procedures for mortgages insured under this
			 section to those in place for mortgages insured under section 203(b) to the
			 maximum extent possible consistent with the requirements of this
			 section.;
			(7)in subsection
			 (w)(1)(C), by striking (e)(4)(A) and inserting
			 (e)(3)(A); and
			(8)by adding at the
			 end the following new subsection:
				
					(x)Payment to
				Existing Loan ServicerThe Board may establish a payment to the
				servicer of the existing senior mortgage for every loan insured under the HOPE
				for Homeowners
				Program.
					.
			
	
		1.Changes to HOPE for
			 Homeowners ProgramSection 257
			 of the National Housing Act, as added by section 1402(a) of Public Law 110–289,
			 (12 U.S.C. 1715z–23) is amended—
			(1)in subsection (e)—
				(A)by striking paragraph (1) and inserting the
			 following:
					
						(1)Borrower
				certification
							(A)No intentional default
				or false informationThe
				mortgagor shall provide a certification to the Secretary that the mortgagor has
				not intentionally defaulted on the existing mortgage or mortgages and has not
				knowingly, or willfully and with actual knowledge, furnished material
				information known to be false for the purpose of obtaining any eligible
				mortgage.
							(B)Liability for
				repaymentThe mortgagor shall agree in writing that the mortgagor
				shall be liable to repay to the Secretary any direct financial benefit achieved
				from the reduction of indebtedness on the existing mortgage or mortgages on the
				residence refinanced under this section derived from misrepresentations made by
				the mortgagor in the certifications and documentation required under this
				paragraph, subject to the discretion of the Oversight
				Board.
							.
				(B)in paragraph (2)(B), by
			 striking 90 percent and inserting 93
			 percent;
				(C)by striking paragraph
			 (7);
				(D)in paragraph (9)—
					(i)by striking by
			 procuring (A) an income tax return transcript of the income tax returns of the
			 mortgagor, or(B) and inserting in accordance with procedures and
			 standards that the Board shall establish, which may include requiring the
			 mortgagee to procure; and
					(ii)by striking and
			 by any other method, in accordance with procedures and standards that the Board
			 shall establish;
					(E)by redesignating
			 paragraphs (8), (9), (10), and (11) as paragraphs (7), (8), (9), and (10),
			 respectively; and
				(F)by adding after paragraph (10) (as so
			 redesignated by subparagraph (E) of this paragraph) the following new
			 paragraph:
					
						(11)Ban on
				millionairesThe mortgagor
				shall not have a net worth, as of the date the mortgagor first applies for a
				mortgage to be insured under the Program under this section, that exceeds
				$1,000,000.
						;
				(2)in subsection (h)(2), by
			 striking , or in any case in which a mortgagor fails to make the first
			 payment on a refinanced eligible mortgage;
			(3)by striking subsection
			 (i) and inserting the following new subsection:
				
					(i)Annual
				Premiums
						(1)In
				generalFor each refinanced eligible mortgage insured under this
				section, the Secretary shall establish and collect an annual premium in an
				amount equal to not less than 0.55 percent of the amount of the remaining
				insured principal balance of the mortgage and not more than 0.75 percent of
				such remaining insured principal balance, as determined according to a schedule
				established by the Board that assigns such annual premiums based upon the
				credit risk of the mortgage.
						(2)Reduction or
				termination during mortgage termNotwithstanding paragraph (1),
				the Secretary may provide that the annual premiums charged for refinanced
				eligible mortgages insured under this section are reduced over the term of the
				mortgage or that the collection of such premiums is discontinued at some time
				during the term of the mortgage, in a manner that is consistent with policies
				for such reduction or discontinuation of annual premiums charged for mortgages
				in accordance with section
				203(c).
						;
			(4)in subsection (k)—
				(A)by striking the
			 subsection heading and inserting Exit Fee ;
				(B)in paragraph (1), in the
			 matter preceding subparagraph (A), by striking such sale or
			 refinancing and inserting the mortgage being insured under this
			 section; and
				(C)by striking paragraph
			 (2);
				(5)in subsection
			 (s)(3)(A)(ii), by striking subsection (e)(1)(B) and such other
			 and inserting such;
			(6)in subsection (v), by
			 inserting after the period at the end the following: The Board shall
			 conform documents, forms, and procedures for mortgages insured under this
			 section to those in place for mortgages insured under section 203(b) to the
			 maximum extent possible consistent with the requirements of this
			 section.;
			(7)in subsection (w)(1)(C),
			 by striking (e)(4)(A) and inserting (e)(3)(A);
			 and
			(8)by adding at the end the
			 following new subsection:
				
					(x)Payment to Existing
				Loan ServicerThe Board may establish a payment to the servicer
				of the existing senior mortgage for every loan insured under the HOPE for
				Homeowners Program in an amount, for each such loan, that does not exceed
				$1,000.
					.
			
	
		February 10, 2009
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
